Citation Nr: 0117306	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas 


THE ISSUE

Entitlement to an effective date earlier than in April 1994, 
for a 10 percent schedular rating for a left shoulder scar, 
to include the issue of whether there was error in the rating 
action that reduced the 10 percent rating assigned at that 
time, to a noncompensable level.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
November 1979.  

This appeal arises out of a March 1999 rating action that 
assigned a 10 percent disability evaluation for the veteran's 
tender left shoulder scar, effective from April 1994.  The 
veteran disagreed with the effective date assigned by this 
decision in July 1999, and after a statement of the case was 
issued, he perfected an appeal in this regard in September 
1999.  Thereafter, the record shows that in March 2001, the 
veteran appeared at a hearing conducted by the undersigned in 
Washington, D.C. concerning this issue.  A transcript of this 
hearing was subsequently prepared, and the case is now ready 
for review.  

The record also shows that in a March 1999 decision, the 
Board of Veterans' Appeals (Board) had remanded a claim for 
an increased rating for a left heel disability, then 
evaluated as 10 percent disabling.  The Board also determined 
that a notice of disagreement with respect to four other 
issues had been timely submitted, and requested appropriate 
action to allow the veteran to perfect appeals with respect 
to these issues.  

Regarding the increased rating claim, the veteran was 
subsequently awarded a 30 percent rating for the disability 
at issue.  In a statement from the veteran's representative 
dated in November 1999, (a Form 646) and at the hearing 
before the undersigned, it was indicated that this increased 
rating satisfied the veteran's appeal in this regard.  
Accordingly, no further action concerning that matter will be 
taken by the Board.  

With respect to the Board's decision that the veteran had 
submitted a timely notice of disagreement concerning four 
other issues, it is observed that the veteran was 
subsequently provided a statement of the case with respect to 
those issues in March 1999.  He did not, however, submit a 
timely substantive appeal concerning them, and they are, 
therefore, not in proper appellate status before the Board.  
Accordingly, these issues will not be further addressed 
herein.  

The Board also observes, however, that there is some question 
as to whether the veteran wishes to appeal the effective date 
for the 30 percent rating assigned for his left heel 
disability.  (This evaluation was awarded in an August 1999 
rating action, effective from August 1998.)  The VA Form 646 
(Statement of Accredited Representative in Appealed Case), 
submitted by the veteran's representative in November 1999, 
reflects a desire to appeal this effective date.  At the 
hearing before the undersigned in March 2001, however, it was 
indicated that the only issue the veteran wished to pursue 
was the effective date assigned for the 10 percent rating for 
his shoulder scar.  (In the interim, the veteran had been 
awarded a total 100 percent disability evaluation based on 
individual unemployability due to his service connected 
disabilities in a January 2000 rating action.)  In any case, 
the matter concerning the effective date for the 30 percent 
rating assigned for the veteran's left heel disability has 
not been perfected for appellate review, and is not properly 
before the Board at this time.  Under these circumstances, 
the RO should ascertain whether the veteran wishes to pursue 
that matter, and take any appropriate action, once 
clarification is received.  


FINDINGS OF FACT

1.  Shortly after service, the veteran was examined for VA 
purposes, at which time his left shoulder scar was described 
as "quite tender."  

2.  In an April 1980 rating action, the veteran was awarded 
service connection for a disability characterized as a tender 
scar, left shoulder, which was assigned a 10 percent 
disability evaluation, effective from November 1979.  

3.  In an examination conducted for VA purposes in December 
1981, the veteran's left shoulder scar was noted to be tender 
on pressure.  

4.  In a January 1982 rating action, the regional office (RO) 
reduced the 10 percent evaluation assigned for the veteran's 
left shoulder scar to a noncompensable evaluation, effective 
from October 1981.  

5.  The reported basis for reducing the evaluation of the 
veteran's left shoulder scar was the absence of evidence 
showing that the scar was tender and painful on objective 
demonstration.

6.  The reduction of the evaluation of the veteran's left 
shoulder scar was based on a misstatement of the correct 
facts as they were known at the time.  


CONCLUSION OF LAW

The January 1982 reduction of the veteran's schedular rating 
for a left shoulder scar from 10 percent to a noncompensable 
level was clearly and unmistakably erroneous.  38 C.F.R. 
§§ 3.105 (2000), Diagnostic Code 7804 (as in effect in 1982.) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case shows that in November 
1979, the veteran filed his original application for service 
connection benefits.  Among the disabilities for which he 
sought benefits, was a "hypertrophic surgical scar, left 
shoulder region, extending from mid clavicle to posterior 
aspect of shoulder."  (During service, the veteran underwent 
a surgical procedure on his left shoulder, and he was 
apparently retired from the military due to the impairment 
arising out of his shoulder disability.)  In connection with 
his claim, the veteran was examined for VA purposes in March 
1980.  The report from this examination revealed the presence 
of a curved linear surgical incisional scar over the anterior 
and superior aspect of the veteran's left shoulder, which was 
described as "quite tender."  Following a review of this 
evidence, together with the veteran's service medical 
records, the RO, by an April 1980 rating action, awarded 
service connection for a disability characterized as a tender 
scar, left shoulder, which was assigned a 10 percent 
disability evaluation under the provisions of 38 C.F.R. 
Diagnostic Code 7804.  Under this code, a 10 percent 
evaluation is assigned for superficial scars that are tender 
and painful on objective demonstration.  This evaluation was 
made effective from November 1979.  

In December 1981, the veteran underwent another examination 
for VA purposes.  The report of this examination, as it 
pertained to the veteran's shoulder scar, revealed that it 
was "tender on pressure."  

In a January 1982 rating action, the 10 percent disability 
evaluation assigned for the veteran's shoulder scar was 
reduced to a noncompensable level.  The explanation provided 
for this reduction was the absence of evidence showing that 
the scar was tender and painful on objective demonstration.  
(The same criteria for evaluating scars as had been in effect 
in 1980, remained in effect.) 

Subsequent records show that the veteran underwent 
examinations for VA purposes in November 1984, March 1989 and 
in February 1996.  The March 1989 examination report does not 
include any comment on whether or not the veteran's left 
shoulder scar was tender.  When examined in November 1984, 
however, the scar was described as "quite tender to touch," 
and when examined in 1996, the scar was described as 
"tender."  

In a March 1999 rating action, the RO determined that an 
earlier March 1996 rating action erroneously failed to assign 
a separate 10 percent evaluation for the veteran's shoulder 
scar when addressing the overall evaluation of the veteran's 
left shoulder disability.  Accordingly, by the March 1999 
rating action, a 10 percent evaluation for the shoulder scar 
was assigned under the provisions of 38 C.F.R. Diagnostic 
Code 7804.  (Again, the criteria for evaluating scars has not 
changed since 1980.)   The effective date for this award was 
in April 1994, which was the date of the veteran's discharge 
from a VA hospital, the records for which the RO apparently 
interpreted as constituting a claim for an increased rating 
for the veteran's left shoulder disability.  

Under applicable criteria, 38 C.F.R. § 3.105(a) provides that 
previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination.  The criteria are:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based upon the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error. . . . 

(Emphasis in original.)  See also Grover v. West, 12 Vet.App. 
109, 111-112 (1999); Daniels v. Gober, 10 Vet.App. 474, 478 
(1997).

As described above, the veteran was originally awarded 
service connection for his left shoulder scar based on the 
evidence confirming the presence of such a scar due to in-
service events.  He was assigned a 10 percent disability 
evaluation because the evidence showed that the scar was 
tender, which action was appropriate under applicable 
criteria, Diagnostic Code 7804.  Following a second 
examination conducted in 1981, when this scar was again 
described as tender, the RO reduced the evaluation for this 
scar to a noncompensable level, indicating as the reason, 
that the criteria for a compensable evaluation were not 
present.  

As set forth above, the criteria in effect at the time the 
veteran's evaluation was reduced, and still in effect, 
provide for a 10 percent evaluation for scars that are tender 
and painful on objective demonstration.  The evidence of 
record at the time the 10 percent evaluation was assigned, 
and at the time it was reduced, (and indeed, every time the 
scar was specifically examined to determine whether it was 
painful), showed that the criteria for the 10 percent 
evaluation were met.  The scar was tender (i.e. painful) to 
the touch.  To conclude otherwise is to misstate the correct 
facts as they were (and are) known.  Because it is clear that 
the veteran met the criteria for a compensable evaluation for 
his shoulder scar at the time of the 1982 rating decision to 
reduce his evaluation to a noncompensable level, it was 
erroneous to have taken that action.  This error, had it not 
been made, would have manifestly changed the outcome of the 
rating reduction, i.e., the rating would not have been 
reduced.   Accordingly, the Board finds that the January 1982 
rating action that reduced the veteran's disability 
evaluation to a noncompensable level was predicated on clear 
and unmistakable error and the veteran's 10 percent schedular 
rating should be restored from October 1, 1981.  






	(CONTINUED ON NEXT PAGE)


ORDER

Clear and unmistakable error having been found in the January 
1982 rating decision which reduced a 10 percent schedular 
rating for service-connected left shoulder scar to a 
noncompensable level, the 10 percent schedular rating is 
restored, effective from October 1, 1981, and subject to the 
law and regulations governing the payment of monetary 
benefits, the appeal is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

